Clarke, J.:
Decedent, while in the employ of the defendant, was engaged in the excavation of a vault under the sidewalk and adjacent to a builds ing in process of erection. A stone had been uncovered in the bank on. the street side of the excavation and about two feet. from the bottom thereof. ■ This stone projected from tlm bank about eighteen inches. It was intended to build it into the retaining wall as a part thereof by what is called racking over it. It fell upon decedent and he sustained a compound fracture of the leg.
The accident occurred on September 24, 1906. Decedent died at thé hospital, to which he had been taken, on the 3d of October, 1906., The action was brought by his administratrix to recover damages upon the ground' that:-the death of plaintiff’s intestate was caused by the negligence of the defendant. At the close of plaintiff’s case, and at the close of the whole case, the defendant moved for ai dismissal of the complaint,, one of the grounds stated being “ that .there is no evidence warranting the jury in finding that the intestate’s death, iíesulted from the accident which has been described in evidence.” The motions having been denied, the defendant duly excepted.
The ambulance surgeon testified: “ I recall the incident of an accident happening to a man by the name of Paolo Moscarello at 65th street- and Central Park West, and my going for him in the ambulance. * * * I got him on the sidewalk at 65th street and Central Park West. His general condition was one of profound *137shock; he was in a cold sweat, a very feeble pulse. The man was very white. On examining his leg I found that he had á compound fracture of both bones of one leg. * * * This fracture was apparently from the without in, that is, something had struck it and crushed the bones in. About two inches of the bone was sticking out through the flesh; the wound was very dirty. There was visible dirt all in the wound, deep down on the surface of the bone and ground in the muscle bellus which were displayed. It was black dirt, earth. * * * I attended the patient for about thirty minutes. * * * I carried him direct to Bellevue Hospital. I never saw him personally after that. * * * I found him suffering from profound shock ; he had a cold sweat, his pulse was very weak and he was white and pale. I did not make an examination of his chest and body and the condition of his internal organs. I could not say anything about that. He was in a serious condition.” He was then asked a hypothetical question, which was objected to, concluding as follows: “ I ask you, doctor, to state to the court and jury whether or not an injury of that character, in your opinion, whether you can state with reasonable certainty that it would be of a necessarily fatal nature; ” and in answer he said: “ Hot necessarily; that is, in every case it would not be absolutely fatal.”
Although Moscarello was taken to a hospital and remained there until he died, nine days thereafter, no medical evidence was given of his condition, treatment or the cause of death by any attending physician other than that given by the ambulance surgeon, whose observation extended over thirty minutes and until he delivered him at the hospital. The man may have died from any number of intervening causes in no way connected with the accident. It was an essential part of the plaintiff’s case to show that the accident alleged to be due to the defendant’s negligence was the proximate cause of the death. There is no such evidence.
A physician who had never seen the decedent was asked a hypothetical question concluding as follows : Can you, as a physician and surgeon, say with reasonable certainty that that condition would necessarily produce his death — was fatal in character and would necessarily produce his death 1 ” This was objected to as incompetent and speculative, there being no proof of the conditions intervening between the patient’s injury and any subsequent time, and *138that the answer must necessarily be merely a conjecture, but the question, was allowed and an exception taken, and the witness answered: “ Yes, sir, 1 think it would. That is my professional opinion!” But upon cross-examination he testified : “ I have known of a compound fracture of both bones of the leg before now. Q. And you have known patients to make a recovery, have you not ? A. Yes, plenty of them.” And it further appeared in cross-examination .that in answer to the hypothetical question he had assumed conditions not stated in the question, and of which there was no proof in the case,
It was the plaintiff’s duty to furnish the necessary medical testh mony and the defendant was entitled to assume that the plaintiff would perform that duty. Hot having done so, counsel for the defendant stated that he was surprised, and asked.fof an 02>portunity to get the attending physicians from the hospital, but the learned court refused an adjournment for that purpose. So that, as the case went to the jury there was no evidence to support the cause of action alleged in the complaint, and the refusal to dismiss was error.
There were other matters claimed to constitute error, to which exception was duly taken, which we do not deem necessary to consider :as they may not occur upon a new trial. For the reasons stated, the judgment and order appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Patterson, P. J., Laughlin and Scott, JJ., concurred.